DENY; and Opinion Filed April 19, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00413-CV
                                      No. 05-16-00415-CV
                                      No. 05-16-00416-CV
                                      No. 05-16-00417-CV

                            IN RE LARRY B. JOHNSON, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
      Trial Court Cause No. F-0811221-H, F-0811151-H, F-0900661-H, F-0900662-H

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                   Opinion by Justice Brown
       In this petition for writ of mandamus, relator asserts that his motion for forensic DNA

testing has been pending for over a year and the trial court has not ruled on the motion. The

petition does not include the required rule 52.3(j) certification. See Tex. R. App. P. 52.3(j) No

mandamus record or appendix was filed with the petition. See TEX. R. APP. P. 52.3(k), 52.7.

The absence of a proper certification and supporting record is fatal to the petition. As the party

seeking relief, the relator has the burden of providing the Court with a sufficient record to

establish his right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim.

App. 2011) (orig. proceeding) (Alcala, J. concurring). He has not done so in this case.
      We deny the petition.




                                    /Ada Brown/
                                    ADA BROWN
                                    JUSTICE



160413F.P05




                              –2–